Citation Nr: 1214752	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  11-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had honorable active military service from January 1951 to May 1952, and from September 1954 to May 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2005 and April 2009 rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2005 rating decision, in pertinent part, denied service connection for hearing loss.  The April 2009 rating decision, in relevant part, declined to reopen claims for service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss disability, and tinnitus.  Although the RO assigned finality to the September 2005 rating decision which denied service connection for hearing loss, the Board finds that a statement from the Veteran received in May 2006 was sufficiently specific in identifying the only two issues adjudicated in the September 2005 rating decision so as to constitute a timely notice of disagreement with the determinations.  In this regard, the Board notes that a substantive appeal was received within 60 days of issuance of a statement of the case as to the denial of service connection for hearing loss.  As such, the hearing loss disability is characterized as outlined on the first page of this decision.

In a June 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective September 27, 2006.  The Veteran was provided with a statement of the case on the two remaining issues and he filed his substantive appeal in August 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The September 2005 rating decision additionally denied service connection for chronic obstructive pulmonary disease (COPD).  As noted above, the Board finds that a statement from the Veteran, received in May 2006, is sufficiently specific as to the only two issues adjudicated in the September 2005 rating decision, as to constitute a timely notice of disagreement as to both determinations.  The record does not reflect that a statement of the case has been issued as to the September 2005 rating decision denial of service connection for COPD.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this regard, the Board notes that, during the pendency of the appeal, the RO erroneously assigned finality to the September 2005 rating decision in its April 2009 adjudication the COPD claim. 

In his August 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  In a letter dated January 12, 2012, he was informed that a travel board hearing had been scheduled for him at the local RO on February 13, 2012.  In a February 6, 2012 Statement in Support of Claim signed by the Veteran's representative, it was requested that the Veteran's scheduled hearing be canceled due to an illness.  In another Statement in Support of Claim signed by the Veteran's representative, also dated February 6, 2012, the representative asked that the case be forwarded to the Board.  The case was then certified to the Board on March 15, 2012.  On February 23, 2012, the Board received a document that was received at the RO on February 10, 2012.  The document was another Statement in Support of Claim signed by the Veteran's representative requesting that the Veteran's hearing be re-scheduled, noting that the Veteran had recently had a kidney removed and was unable to travel for the scheduled hearing.  In the April 2012 Brief in support of the claim, the Veteran's national representative noted that the Veteran had submitted multiple requests to reschedule his travel board hearing and specifically asked the Board to reschedule the hearing in accordance with the Veteran's request.  

By this remand, the Board is hereby granting the Veteran's motion to reschedule his Board hearing.  Specifically, the Board finds that good cause has been shown for another hearing date in light of the Veteran's illness and his timely request for re-scheduling.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).  Consequently, the case must be remanded to the RO for appropriate action.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue the Veteran and his representative a statement on the case as to the September 2005 rating decision denial of service connection for chronic obstructive pulmonary disease, and afford the appropriate period for response.  Only if a timely substantive appeal is received, should the claim be directed for appellate consideration by the Board.

2.  Contact the Veteran and schedule a Travel Board hearing at the local RO before a Veterans Law Judge of the Board, unless otherwise indicated, to include an election for a video conference hearing before a Veterans Law Judge of the Board at the local RO.  A copy of the letter notifying the Veteran of the scheduling of the hearing should be placed in the record and a copy should be sent to his representative.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

